DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method of making a composite, classified in B29C70/34.
II. Claims 16-20, drawn to a compaction tool, classified in B30B15/0029
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used for a different process such as compressing fiber mats which do not contain resin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two groups would require different search strategies and different rejections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lawrence Youst on 11/24/20 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKague et al.(US Patent 5,954,898).
McKague et al. discloses a method of forming a composite member by applying heat and pressure to decrease the thickness of a laminate, the heat being less than that required to cure the laminate, and later curing the laminate.(Abstract, Figure 3)  The pressure is applied via a compaction tool, but the reference does not disclose this tool also applies the heat but rather uses a separate autoclave.  Sato discloses it is known to apply heat and pressure to a laminate before curing when shaping to a simple shape.(Col. 3, ll. 6-19)  The heat is applied via a hot press roll or hot pressing machine.(Col. 3, ll. 6-9)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a heated compaction tool such as a hot pressing machine since this would decrease the amount of equipment and since Sato discloses hot pressing machines are known alternatives to autoclaves.(Col. 4, ll. 37-39)
Regarding claim 2, one in the art would appreciate that a hot press roll would be heated from within as this is the most obvious method of making a hot roll.
Regarding claim 3, McKague et al. does not explicitly disclose limiting displacement of the compaction tool or that it is displaced linearly.  One in the art would appreciate that a hot press machine would have a linear displacement.  McKague et al. discloses that the pressure is applied until the thickness is within 20% of the desired thickness.  This indicates the presence of a mechanism to limit the displacement.  It would have been obvious to one of ordinary skill in the art at the time of filing to limit the displacement of the tool since the pressure is intended to be applied until a set amount of thickness has been removed. 
Regarding claim 4, McKague et al. discloses the laminate can be placed on a cylinder 29, which can be considered a mandrel.  As the laminate is thinned by the application of the pressure, one in the art would understand it would be squeezed between the mandrel and the compaction device.
	Regarding claim 5, Sato discloses heat can be applied in the range of 20-100C and that the heat affects the fluidity of the resin.(Col. 3, ll. 7-11)  One in the art would appreciate that the temperature and length of time is dependent on the resin in the laminate and the thickness of the laminate and that such would have been within the skill of one of ordinary skill in the art to determine absent unexpected results.  
	Regarding claim 7, McKague et al. discloses compacting the laminate to within 20% of the final thickness and indicates this value is a guideline only.(Col. 5, ll. 55-65)  Within 20% of the final thickness is a range that includes being at the final thickness.  It would have been obvious to one of ordinary skill in the art at the time of filing to compact the laminate to its final thickness since McKague et al. discloses a range that includes the final thickness and since the reference explicitly states the degree of compaction is a guideline only.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKague et al. and Sato as applied to claim 1 above, and further in view of CN 108099245.
McKague et al. intends to compress the laminate to a specific thickness but does not each how to do this.  CN 108099245 teaches adjusting  the height between two press plates to determine the thickness of the final plate using stops(7) in association with an adjustable pressing surface.  It would have been obvious to one of ordinary skill in the art at the time of filing to use stops of some kind to set the thickness when the compaction tool is used since McKague et al. suggests a thickness is set(Col. 5, ll. 50-60) and CN 108099245 discloses using elements to set the thickness.
Claim 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hatch(US Patent 3,965,942) in view of McKague et al. and Sato.
Hatch discloses inserting a cured component(24) between two fiber layers containing resin.(Col. 5, ll. 5-12) The layers are then cured using pressure and heat to form the article. The reference is silent as to how the fiber layers are made.  McKague et al. discloses a method of forming a composite member by applying heat and pressure to decrease the thickness of a laminate, the heat being less than that required to cure the laminate, and later curing the laminate.(Abstract, Figure 3)  The pressure is applied via a compaction tool, but the reference does not disclose this tool also applies the heat but rather uses a separate autoclave.  Sato discloses it is known to apply heat and pressure to a laminate before curing when shaping to a simple shape.(Col. 3, ll. 6-19)  The heat is applied via a hot press roll or hot pressing machine.(Col. 3, ll. 6-9)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of McKague et al. to make the fiber layers of Hatch since this improves the uniformity and allows acceptable results for complex parts like that of Hatch with multiple parts that are co-cured(Col. 1, ll. 46- Col. 2, ll. 34) and to use a heated compaction tool such as a hot pressing machine instead of the autoclave of McKague et al. since this would decrease the amount of equipment and since Sato discloses hot pressing machines are known alternatives to autoclaves.(Col. 4, ll. 37-39)
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing to use the method of McKague et al. and Sato on all the fiber elements of Hatch for the same reason, i.e. since this improves the uniformity and allows acceptable results for complex parts like that of Hatch with multiple parts that are co-cured.(Col. 1, ll. 46- Col. 2, ll. 34)
Regarding claim 10, Hatch shows the insert is inserted between and in contact with the layers on either side of it as otherwise it would not provide support.(Figure 2, Col. 5, ll. 30-45)
Regarding claim 11, one in the art would appreciate that a hot press roll would be heated from within as this is the most obvious method of making a hot roll.
Regarding claim 12, McKague et al. does not explicitly disclose limiting displacement of the compaction tool or that it is displaced linearly.  One in the art would appreciate that a hot press machine would have a linear displacement.  McKague et al. discloses that the pressure is applied until the thickness is within 20% of the desired thickness.  This indicates the presence of a mechanism to limit the displacement.  It would have been obvious to one of ordinary skill in the art at the time of filing to limit the displacement of the tool since the pressure is intended to be applied until a set amount of thickness has been removed. 
Regarding claim 13, McKague et al. discloses the laminate can be placed on a flat surface 28, which can be considered a mandrel as it is the final shape of the layers.  As the laminate is thinned by the application of the pressure, one in the art would understand it would be squeezed between the mandrel and the compaction device. 
	Regarding claim 15, McKague et al. discloses compacting the laminate to within 20% of the final thickness and indicates this value is a guideline only.(Col. 5, ll. 55-65)  Within 20% of the final thickness is a range that includes being at the final thickness.  It would have been obvious to one of ordinary skill in the art at the time of filing to compact the laminate to its final thickness since McKague et al. discloses a range that includes the final thickness and since the reference explicitly states the degree of compaction is a guideline only.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest applying heat and pressure to an uncured composite having a c-shaped cross-section to decrease its thickness, inserting a cured component between and in contact with the uncured composite and a second composite and curing them together using heat and pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746


/BARBARA J MUSSER/Primary Examiner, Art Unit 1746